Title: From George Washington to Sidney Lee, 20 April 1783
From: Washington, George
To: Lee, Sidney


                        
                            
                            Madam,
                            Head Quarters in the State of New York 20th April 1783
                        
                        Not till yesterday was I honored with your favor of the 14th of January.
                        I delay not a moment to assure you, that, with great pleasure I undertake to procure for you an authentic
                            copy of Genl Lee’s Will, in which, from report, you have a considerable Interest.
                        If upon receipt of it, it shall appear that any opinion of mine can be of Service to you, I will submit it to
                            your consideration with great chearfulness. In the mean while, permit me to offer you compliments of condolence on the loss
                            of so near a relation; who was possessed many great qualities—& to assure you of the respect and consideration
                            with which I have the honor to be Madam, Yr Most Obedt & Most Hble Servant
                        
                            Go: Washington
                        
                    